
	

113 HR 2721 IH: Pathways Back to Work Act of 2013
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2721
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mr. George Miller of
			 California (for himself, Mr.
			 Huffman, and Mr. Hinojosa)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To provide subsidized employment for unemployed,
		  low-income adults, provide summer employment and year-round employment
		  opportunities for low-income youth, and carry out work-related and educational
		  strategies and activities of demonstrated effectiveness, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pathways Back to Work Act of
			 2013.
		2.Establishment of
			 Pathways Back to Work Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States an account, which shall be
			 known as the Pathways Back to Work Fund (referred to in this Act as the
			 Fund), consisting of the amounts as are paid to the Fund under
			 subsection (b).
			(b)Payment into the
			 FundOut of any amounts in the general fund of the Treasury not
			 otherwise appropriated, there is appropriated $12,500,000,000, which shall be
			 paid to the Fund, to be used by the Secretary of Labor to carry out this
			 Act.
			(c)Period of
			 availabilityThe amounts appropriated under this Act shall be
			 available for obligation by the Secretary of Labor through December 31, 2014,
			 and shall be available for expenditure by recipients of grants and subgrants
			 under this Act through September 30, 2015.
			3.Availability of
			 funds
			(a)In
			 generalUsing the amounts available through the Fund under
			 section 2(b), the Secretary of Labor shall, subject to subsection (b)—
				(1)allot
			 $8,000,000,000 in accordance with section 4 to provide subsidized employment to
			 unemployed, low-income adults;
				(2)allot
			 $2,500,000,000 in accordance with section 5 to provide summer employment and
			 year-round employment opportunities to low-income youth; and
				(3)use $2,000,000,000
			 in accordance with section 6 to award grants on a competitive basis to local
			 entities to carry out work-based training and other work-related and
			 educational strategies and activities of demonstrated effectiveness to
			 unemployed, low-income adults and low-income youth to provide the skills and
			 assistance needed to obtain employment.
				(b)ReservationThe
			 Secretary of Labor may reserve not more than 1 percent of the amounts available
			 through the Fund under each of paragraphs (1) through (3) of subsection (a) to
			 pay for the costs of technical assistance, evaluations, and Federal
			 administration of this Act.
			4.Subsidized
			 employment for unemployed, low-income adults
			(a)In
			 general
				(1)AllotmentsFrom
			 the funds available under section 3(a)(1), the Secretary of Labor shall make an
			 allotment under subsection (b) to each State that has a State plan approved
			 under subsection (c) and to each outlying area and recipient under section
			 166(c) of the Workforce Investment Act of 1998 (29 U.S.C. 2911(c)) that meets
			 the requirements of this section, for the purpose of providing subsidized
			 employment opportunities to unemployed, low-income adults.
				(2)GuidanceNot
			 later than 30 days after the date of enactment of this Act, the Secretary of
			 Labor, in coordination with the Secretary of Health and Human Services, shall
			 issue guidance regarding the implementation of this section. Such guidance
			 shall, consistent with this section, include procedures for the submission and
			 approval of State and local plans and the allotment and allocation of funds,
			 including reallotment and reallocation of such funds, that promote the
			 expeditious and effective implementation of the activities authorized under
			 this section.
				(b)State
			 allotments
				(1)Reservations for
			 outlying areas and tribesOf the funds described in subsection
			 (a)(1), the Secretary shall reserve—
					(A)not more than
			 1/4 of 1 percent to provide assistance to outlying areas
			 to provide subsidized employment to unemployed, low-income adults; and
					(B)1.5 percent to
			 provide assistance to recipients under section 166(c) of the Workforce
			 Investment Act of 1998 (relating to Native Americans; 29 U.S.C. 2911(c)) to
			 provide subsidized employment to unemployed, low-income adults.
					(2)StatesAfter
			 determining the amounts to be reserved under section 3(b) and paragraph (1),
			 the Secretary of Labor shall allot the remainder of the funds described in
			 subsection (a)(1) among the States by allotting—
					(A)one-third on the
			 basis of the relative number of unemployed individuals in areas of substantial
			 unemployment in each State, compared to the total number of unemployed
			 individuals in areas of substantial unemployment in all States;
					(B)one-third on the
			 basis of the relative excess number of unemployed individuals in each State,
			 compared to the total excess number of unemployed individuals in all States;
			 and
					(C)one-third on the
			 basis of the relative number of disadvantaged adults and youth in each State,
			 compared to the total number of disadvantaged adults and youth in all
			 States.
					(3)DefinitionsFor
			 purposes of the formula described in paragraph (2)—
					(A)Area of
			 substantial unemploymentThe term area of substantial
			 unemployment means any contiguous area that has a population of at least
			 10,000, and that has an average rate of unemployment of at least 6.5 percent
			 for the most recent 12 months, as determined by the Secretary.
					(B)Disadvantaged
			 adult or youthThe term disadvantaged adult or youth
			 means an individual who is age 16 or older (subject to section
			 132(b)(1)(B)(v)(I) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2862(b)(1)(B)(v)(I))) who received an income, or is a member of a family that
			 received a total family income, that, in relation to family size, does not
			 exceed the higher of—
						(i)the
			 poverty line; or
						(ii)70
			 percent of the lower living standard income level.
						(C)Excess
			 numberThe term excess number means, used with
			 respect to unemployed individuals in a State, the higher of—
						(i)the
			 number that represents the number of unemployed individuals in excess of 4.5
			 percent of the civilian labor force in the State; or
						(ii)the
			 number that represents the number of unemployed individuals in excess of 4.5
			 percent of the civilian labor force in areas of substantial unemployment in
			 such State.
						(4)ReallotmentIf
			 the Governor of a State does not submit a State plan by the date specified in
			 subsection (c)(2)(B), or a State does not receive approval of a State plan, the
			 amount the State would have been eligible to receive pursuant to the formula
			 under paragraph (2) shall be transferred within the Fund and added to the
			 amounts available for competitive grants under section 3(a)(3).
				(c)State
			 plan
				(1)In
			 generalFor a State to be eligible to receive an allotment of
			 funds under subsection (b), the Governor of the State shall submit to the
			 Secretary of Labor a State plan in such form and containing such information as
			 the Secretary may require. At a minimum, such plan shall include—
					(A)a description of
			 the strategies and activities to be carried out by the State, in coordination
			 with employers in the State, to provide subsidized employment opportunities to
			 unemployed, low-income adults, including strategies relating to the level and
			 duration of subsidies consistent with subsection (e)(2);
					(B)a description of
			 the requirements the State will apply relating to the eligibility of
			 unemployed, low-income adults, consistent with section 8, for subsidized
			 employment opportunities, which requirements may include criteria to target
			 assistance to particular categories of such adults, such as individuals with
			 disabilities or individuals who have exhausted all rights to unemployment
			 compensation;
					(C)a description of
			 how the funds allotted to provide subsidized employment opportunities will be
			 administered in the State and (if administered by entities described in
			 subsection (d)(1)(A)) in local areas, in accordance with subsection (d);
					(D)a description of
			 the performance outcomes to be achieved by the State through the activities
			 carried out under this section and the processes the State will use to track
			 performance, consistent with guidance provided by the Secretary of Labor
			 regarding such outcomes and processes and with section 7(b);
					(E)a description of
			 the coordination of activities to be carried out with the funds provided under
			 this section with activities under title I of the Workforce Investment Act of
			 1998 (29 U.S.C. 2801 et seq.), the program of block grants to States for
			 temporary assistance for needy families established under part A of title IV of
			 the Social Security Act (referred to in this Act as the TANF
			 program; 42 U.S.C. 601 et seq.) and other appropriate Federal and State
			 programs that may assist unemployed, low-income adults in obtaining and
			 retaining employment;
					(F)a description of
			 the timelines for implementation of the activities described in subparagraph
			 (A), and the number of unemployed, low-income adults expected to be placed in
			 subsidized employment by calendar quarter;
					(G)assurances that
			 the State will report such information as the Secretary of Labor may require
			 relating to fiscal, performance, and other matters as the Secretary determines
			 is necessary to effectively monitor the activities carried out under this
			 section; and
					(H)assurances that
			 the State will ensure compliance with the requirements, restrictions, labor
			 standards, and other provisions described in section 7(a).
					(2)Submission and
			 approval of State plan
					(A)Submission with
			 other plansThe State plan described in paragraph (1) may be
			 submitted in conjunction with the State plan modification or other request for
			 funds by the State required under section 5, and may be submitted as a
			 modification to a State plan that has been approved under section 112 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2822).
					(B)Submission and
			 approval
						(i)SubmissionThe
			 Governor shall submit the State plan described in paragraph (1) to the
			 Secretary of Labor not later than 75 days after the date of enactment of this
			 Act and the Secretary of Labor shall make a determination regarding the
			 approval or disapproval of such plan not later than 45 days after the
			 submission of such plan. If the plan is disapproved, the Secretary of Labor may
			 provide a reasonable period of time in which the plan may be amended and
			 resubmitted for approval.
						(ii)ApprovalThe
			 Secretary of Labor shall approve a State plan that the Secretary determines is
			 consistent with the requirements of this section and reasonably appropriate and
			 adequate to carry out the objectives of this section. If the plan is approved,
			 the Secretary shall allot funds to the State under subsection (b) within 30
			 days after such approval.
						(3)Modifications to
			 State planThe Governor may submit a modification to a State plan
			 under this subsection, consistent with the requirements of this section.
				(d)Administration
			 within the State
				(1)OptionThe
			 State may administer the funds for activities under this section
			 through—
					(A)the State and
			 local entities responsible for the administration of the formula program of
			 workforce investment activities for adults under subtitle B of title I of the
			 Workforce Investment Act of 1998;
					(B)the State agency
			 or agencies responsible for the administration of the TANF program; or
					(C)a combination of
			 the entities and agency or agencies described in subparagraphs (A) and
			 (B).
					(2)Within-State
			 allocations
					(A)Allocation of
			 fundsThe Governor may reserve not more than 5 percent of the
			 funds made available through the allotment under subsection (b)(2), for
			 administration and technical assistance, and shall allocate the remainder, in
			 accordance with the option elected under paragraph (1)—
						(i)among local
			 workforce investment areas within the State in accordance with subparagraphs
			 (A), (B), and (C) of subsection (b)(2), except that for purposes of such
			 allocation references to a State in such subsection shall be deemed to be
			 references to a local workforce investment area and references to all States
			 shall be deemed to be references to all local workforce investment areas in the
			 State involved, and not more than 10 percent of the funds so allocated to a
			 local workforce investment area may be used for the costs of administration of
			 this section; or
						(ii)through entities
			 responsible for the provision of services under the TANF program to local
			 populations in such manner as the State agency or agencies responsible for the
			 administration of the TANF program may determine to be appropriate.
						(B)Local
			 plans
						(i)In
			 generalIn a case in which the responsibility for the
			 administration of the activities described in subsection (e) is to be carried
			 out by the entities described in paragraph (1)(A), in order to receive an
			 allocation under subparagraph (A)(i), a local workforce investment board, in
			 partnership with the chief elected official of the local workforce investment
			 area involved, shall submit to the Governor a local plan for the use of such
			 funds under this section not later than 30 days after the submission of the
			 State plan. Such local plan may be submitted as a modification to a local plan
			 approved under section 118 of the Workforce Investment Act of 1998 (29 U.S.C.
			 2828).
						(ii)ContentsThe
			 local plan described in clause (i) shall contain the information described in
			 subparagraphs (A) through (H) of subsection (c)(1), as applied to the local
			 workforce investment area.
						(iii)ApprovalThe
			 Governor shall approve or disapprove the local plan submitted under clause (i)
			 not later than a date (referred to in this clause as the final
			 determination date) that is the later of the 30th day after the
			 submission of the local plan or the 30th day after the approval of the State
			 plan. The Governor shall approve the local plan unless the Governor determines
			 that the plan is inconsistent with the requirements of this section or is not
			 reasonably appropriate and adequate to carry out the objectives of this
			 section. If the Governor has not made a determination by the final
			 determination date, the plan shall be considered to be approved. If the plan is
			 disapproved, the Governor may provide a reasonable period of time in which the
			 plan may be amended and resubmitted for approval. If the plan is approved, the
			 Governor shall allocate funds to the local workforce investment area involved
			 under subparagraph (A)(i) within 30 days after such approval.
						(C)Reallocation of
			 funds to local workforce investment areasIf a local workforce
			 investment board and chief elected official do not submit a local plan by the
			 date specified in subparagraph (B)(i), or the Governor disapproves a local
			 plan, the amount the local workforce investment area would have been eligible
			 to receive pursuant to the formula under subparagraph (A)(i) shall be allocated
			 to local workforce investment areas that receive approval of their local plans
			 under subparagraph (B). Each such local workforce investment area shall receive
			 a share of the total amount available for reallocation under this subparagraph,
			 in accordance with the area's share of the total amount allocated under
			 subparagraph (A)(i) to such local workforce investment areas.
					(e)Use of
			 funds
				(1)In
			 generalThe funds made available under this section shall be used
			 to provide subsidized employment for unemployed, low-income adults. The
			 entities described in subsection (d)(1) may use a variety of strategies in
			 recruiting employers and identifying appropriate employment opportunities, but
			 shall give priority to providing employment opportunities likely to lead to
			 unsubsidized employment in emerging or in-demand occupations in the area served
			 through the grant involved. Funds made available under this section may be used
			 to provide support services, such as transportation and child care, that are
			 necessary to enable the participation of such adults in subsidized employment
			 opportunities.
				(2)Level of subsidy
			 and durationThe entities described in subsection (d)(1) may
			 determine the percentage of the wages and costs of employing a participant for
			 which an employer may receive a subsidy with the funds made available under
			 this section, and the duration of such subsidy, in accordance with guidance
			 issued by the Secretary in coordination with the Secretary of Health and Human
			 Services. The entities may establish criteria for determining such percentage
			 or duration, using appropriate factors such as the size of the employer and
			 types of employment.
				(f)Coordination of
			 Federal administrationThe Secretary of Labor shall administer
			 this section in coordination with the Secretary of Health and Human Services to
			 ensure the effective implementation of this section.
			5.Summer employment
			 and year-round employment opportunities for low-income and disconnected
			 youth
			(a)In
			 generalFrom the funds available under section 3(a)(2), the
			 Secretary of Labor shall make an allotment under subsection (c) to each State
			 that has a modification to a State plan approved under section 112 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2822) (referred to in this section
			 as a State plan modification) (or other State request for funds
			 specified in guidance under subsection (b)) approved under subsection (d) and
			 to each outlying area and recipient under section 166(c) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2911(c)) (referred to in this section as a
			 Native American grantee) that meets the requirements of this
			 section, for the purpose of providing summer employment and year-round
			 employment opportunities to low-income youth.
			(b)Guidance and
			 application of requirements
				(1)GuidanceNot
			 later than 20 days after the date of enactment of this Act, the Secretary of
			 Labor shall issue guidance regarding the implementation of this section.
				(2)ProceduresSuch
			 guidance shall, consistent with this section, include procedures for—
					(A)the submission and
			 approval of State plan modifications, for such other forms of requests for
			 funds by the State as may be identified in such guidance, for modifications to
			 local plans approved under section 118 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2833) (referred to individually in this section as a local
			 plan modification), or for such other forms of requests for funds by
			 local workforce investment areas as may be identified in such guidance, that
			 promote the expeditious and effective implementation of the activities
			 authorized under this section; and
					(B)the allotment and
			 allocation of funds, including reallotment and reallocation of such funds that
			 promote such implementation.
					(3)RequirementsExcept
			 as otherwise provided in the guidance described in paragraph (1) and in this
			 section and other provisions of this Act, the funds provided for activities
			 under this section shall be administered in accordance with the provisions of
			 subtitles B and E of title I of the Workforce Investment Act of 1998 (29 U.S.C.
			 2811 et seq., 2911 et seq.) relating to youth activities.
				(c)State
			 allotments
				(1)Reservations for
			 outlying areas and tribesOf the funds described in subsection
			 (a), the Secretary shall reserve—
					(A)not more than
			 1/4 of 1 percent to provide assistance to outlying areas
			 to provide summer employment and year-round employment opportunities to
			 low-income youth; and
					(B)1.5 percent to
			 provide assistance to Native American grantees to provide summer employment and
			 year-round employment opportunities to low-income youth.
					(2)StatesAfter
			 determining the amounts to be reserved under section 3(b) and paragraph (1),
			 the Secretary of Labor shall allot the remainder of the funds described in
			 subsection (a) among the States in accordance with the subparagraphs (A), (B),
			 and (C) of section 4(b)(2).
				(3)ReallotmentIf
			 the Governor of a State does not submit a State plan modification or other
			 State request for funds specified in guidance under subsection (b) by the date
			 specified in subsection (d)(2)(B), or a State does not receive approval of such
			 State plan modification or request, the amount the State would have been
			 eligible to receive pursuant to the formula under paragraph (2) shall be
			 transferred within the Fund and added to the amounts available for competitive
			 grants under section 3(a)(3).
				(d)State plan
			 modification
				(1)In
			 generalFor a State to be eligible to receive an allotment of
			 funds under subsection (c), the Governor of the State shall submit to the
			 Secretary of Labor a State plan modification, or other State request for funds
			 specified in guidance under subsection (b), in such form and containing such
			 information as the Secretary may require. At a minimum, such State plan
			 modification or request shall include—
					(A)a description of
			 the strategies and activities to be carried out to provide summer employment
			 opportunities and year-round employment opportunities, including linkages to
			 training and educational activities, consistent with subsection (f);
					(B)a description of
			 the requirements the States will apply relating to the eligibility of
			 low-income youth, consistent with section 8, for summer employment
			 opportunities and year-round employment opportunities, which requirements may
			 include criteria to target assistance to particular categories of such
			 low-income youth, such as youth with disabilities, consistent with subsection
			 (f);
					(C)a description of
			 the performance outcomes to be achieved by the State through the activities
			 carried out under this section and the processes the State will use to track
			 performance, consistent with guidance provided by the Secretary of Labor
			 regarding such outcomes and processes and with section 7(b);
					(D)a description of
			 the timelines for implementation of the activities described in subparagraph
			 (A), and the number of low-income youth expected to be placed in summer
			 employment opportunities, and year-round employment opportunities,
			 respectively, by calendar quarter;
					(E)assurances that
			 the State will report such information as the Secretary may require relating to
			 fiscal, performance, and other matters as the Secretary determines is necessary
			 to effectively monitor the activities carried out under this section;
					(F)assurances that
			 the State will ensure compliance with the requirements, restrictions, labor
			 standards, and other provisions described in section 7(a); and
					(G)for any employment
			 opportunity that will provide participants with an industry-recognized
			 credential, a description of the credential.
					(2)Submission and
			 approval of State plan modification or request
					(A)SubmissionThe
			 Governor shall submit the State plan modification or other State request for
			 funds specified in guidance under subsection (b) to the Secretary of Labor not
			 later than 30 days after the issuance of such guidance. The State plan
			 modification or other State request for funds may be submitted in conjunction
			 with the State plan required under section 4.
					(B)ApprovalThe
			 Secretary of Labor shall approve the State plan modification or request
			 submitted under subparagraph (A) within 30 days after submission, unless the
			 Secretary determines that the plan or request is inconsistent with the
			 requirements of this section. If the Secretary has not made a determination
			 within that 30-day period, the plan or request shall be considered to be
			 approved. If the plan or request is disapproved, the Secretary may provide a
			 reasonable period of time in which the plan or request may be amended and
			 resubmitted for approval. If the plan or request is approved, the Secretary
			 shall allot funds to the State under subsection (c) within 30 days after such
			 approval.
					(3)Modifications to
			 State plan or requestThe Governor may submit further
			 modifications to a State plan modification or other State request for funds
			 specified under subsection (b), consistent with the requirements of this
			 section.
				(e)Within-State
			 allocation and administration
				(1)In
			 generalOf the funds allotted to the State under subsection (c),
			 the Governor—
					(A)may reserve not
			 more than 5 percent of the funds for administration and technical assistance;
			 and
					(B)shall allocate the
			 remainder of the funds among local workforce investment areas within the State
			 in accordance with subparagraphs (A), (B), and (C) of section 4(b)(2), except
			 that for purposes of such allocation references to a State in such subsection
			 shall be deemed to be references to a local workforce investment area and
			 references to all States shall be deemed to be references to all local
			 workforce investment areas in the State involved. Not more than 10 percent of
			 the funds so allocated to a local workforce investment area may be used for the
			 costs of administration of this section.
					(2)Local
			 plan
					(A)SubmissionIn
			 order to receive an allocation under paragraph (1)(B), the local workforce
			 investment board, in partnership with the chief elected official for the local
			 workforce investment area involved, shall submit to the Governor a local plan
			 modification, or such other request for funds by local workforce investment
			 areas as may be specified in guidance under subsection (b), not later than 30
			 days after the submission by the State of the State plan modification or other
			 State request for funds specified in guidance under subsection (b), describing
			 the strategies and activities to be carried out under this section.
					(B)ApprovalThe
			 Governor shall approve the local plan modification or other local request for
			 funds submitted under subparagraph (A) within 30 days after submission, unless
			 the Governor determines that the plan or request is inconsistent with
			 requirements of this section. If the Governor has not made a determination
			 within that 30-day period, the plan shall be considered to be approved. If the
			 plan or request is disapproved, the Governor may provide a reasonable period of
			 time in which the plan or request may be amended and resubmitted for approval.
			 If the plan or request is approved, the Governor shall allocate funds to the
			 local workforce investment area within 30 days after such approval.
					(3)ReallocationIf
			 a local workforce investment board and chief elected official do not submit a
			 local plan modification (or other local request for funds specified in guidance
			 under subsection (b)) by the date specified in paragraph (2), or the Governor
			 disapproves a local plan, the amount the local workforce investment area would
			 have been eligible to receive pursuant to the formula under paragraph (1)(B)
			 shall be allocated to local workforce investment areas that receive approval of
			 their local plan modifications or local requests for funds under paragraph (2).
			 Each such local workforce investment area shall receive a share of the total
			 amount available for reallocation under this subparagraph, in accordance with
			 the area's share of the total amount allocated under paragraph (1)(B) to such
			 local workforce investment areas.
				(f)Use of
			 funds
				(1)In
			 generalThe funds made available under this section shall be
			 used—
					(A)to provide summer
			 employment opportunities for low-income youth, with direct linkages to academic
			 and occupational learning, and may be used to provide supportive services, such
			 as transportation or child care, that is necessary to enable the participation
			 of such youth in the opportunities; and
					(B)to provide
			 year-round employment opportunities, which may be combined with other
			 activities authorized under section 129 of the Workforce Investment Act of 1998
			 (29 U.S.C. 2854), to low-income youth, giving priority to out-of-school youth
			 who are—
						(i)high
			 school dropouts; or
						(ii)recipients of a
			 secondary school diploma or its recognized equivalent but who are basic skills
			 deficient, unemployed, or underemployed.
						(2)Program
			 prioritiesIn administering the funds under this section, the
			 local board and chief elected official shall give priority to—
					(A)identifying
			 employment opportunities that are—
						(i)in
			 emerging or in-demand occupations in the local workforce investment area;
			 or
						(ii)in
			 the public or nonprofit sector and meet community needs; and
						(B)linking
			 participants in year-round employment opportunities to training and educational
			 activities that will provide such participants with an industry-recognized
			 credential.
					(3)Performance
			 accountabilityFor activities funded under this section, in lieu
			 of meeting the requirements described in section 136 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871), States and local workforce investment
			 areas shall provide such reports as the Secretary of Labor may require
			 regarding the performance outcomes described in section 7(b)(5).
				6.Work-related and
			 educational strategies and activities of demonstrated effectiveness
			(a)In
			 generalFrom the funds available under section 3(a)(3), the
			 Secretary of Labor shall award grants on a competitive basis to eligible
			 entities to carry out work-related and educational strategies and activities of
			 demonstrated effectiveness.
			(b)Eligible
			 entityTo be eligible to receive a grant under ths section, an
			 entity—
				(1)shall
			 include—
					(A)a partnership
			 involving a chief elected official, and the local workforce investment board
			 for the local workforce investment area involved (which may include a
			 partnership with elected officials and workforce investment boards in the
			 region and in the State); or
					(B)an entity eligible
			 to apply for a grant, contract, or agreement under section 166 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2911); and
					(2)may include, in
			 combination with a partnership or entity described in paragraph (1)—
					(A)employers or
			 employer associations;
					(B)adult education
			 providers or postsecondary educational institutions, including community
			 colleges;
					(C)community-based
			 organizations;
					(D)joint
			 labor-management committees;
					(E)work-related
			 intermediaries; or
					(F)other appropriate
			 organizations.
					(c)ApplicationTo
			 be eligible to receive a grant under this section, an entity shall submit to
			 the Secretary of Labor an application at such time, in such manner, and
			 containing such information as the Secretary may require. At a minimum, the
			 application shall—
				(1)describe the
			 strategies and activities of demonstrated effectiveness that the eligible
			 entity will carry out to provide unemployed, low-income adults and low-income
			 youth with skills that will lead to employment upon completion of participation
			 in such activities;
				(2)describe the
			 requirements that will apply relating to the eligibility of unemployed,
			 low-income adults or low-income youth, consistent with section 8, for
			 activities carried out under this section, which requirements may include
			 criteria to target assistance to particular categories of such adults and
			 youth, such as individuals with disabilities or individuals who have exhausted
			 all rights to unemployment compensation;
				(3)describe how the
			 strategies and activities will address the needs of the target populations
			 identified in paragraph (2) and the needs of employers in the local workforce
			 investment area;
				(4)describe the
			 expected outcomes to be achieved by implementing the strategies and
			 activities;
				(5)provide evidence
			 that the funds provided through the grant will be expended expeditiously and
			 efficiently to implement the strategies and activities;
				(6)describe how the
			 strategies and activities will be coordinated with other Federal, State, and
			 local programs providing employment, education, and supportive
			 activities;
				(7)provide evidence
			 of employer commitment to participate in the activities funded under this
			 section, including identification of anticipated occupational and skill
			 needs;
				(8)provide assurances
			 that the eligible entity will report such information as the Secretary may
			 require relating to fiscal, performance, and other matters as the Secretary
			 determines is necessary to effectively monitor the activities carried out under
			 this section;
				(9)provide assurances
			 that the eligible entity will ensure compliance with the requirements,
			 restrictions, labor standards, and other provisions described in section 7(a);
			 and
				(10)for any activity
			 leading to the acquisition of an industry-recognized credential, a description
			 of the credential.
				(d)Priority in
			 awardsIn awarding grants under this section, the Secretary of
			 Labor shall give priority to applications submitted by eligible entities from
			 areas of high poverty and high unemployment, as defined by the Secretary, such
			 as Public Use Microdata Areas designated by the Bureau of the Census.
			(e)Use of
			 fundsAn entity that receives a grant under this section shall
			 use the funds made available through the grant to support strategies and
			 activities of demonstrated effectiveness that are designed to provide
			 unemployed, low-income adults or low-income youth with skills that will lead to
			 employment as part of or upon completion of participation in such activities.
			 Such strategies and activities may include—
				(1)on-the-job
			 training, registered apprenticeship programs, or other programs that combine
			 work with skills development;
				(2)sector-based
			 training programs that have been designed to meet the specific requirements of
			 an employer or group of employers in that sector and for which employers are
			 committed to hiring individuals upon successful completion of the
			 training;
				(3)training that
			 supports an industry sector or an employer-based or labor-management committee
			 industry partnership and that includes a significant work experience
			 component;
				(4)activities that
			 lead to the acquisition of industry-recognized credentials in a field
			 identified by the State or local workforce investment area as a growth sector
			 or in-demand industry in which there are likely to be significant job
			 opportunities in the short term;
				(5)activities that
			 provide connections to immediate work opportunities, including subsidized
			 employment opportunities, or summer employment opportunities for youth, that
			 include concurrent skills training and other supports;
				(6)activities offered
			 through career academies that provide students with the academic preparation
			 and training, such as paid internships and concurrent enrollment in community
			 colleges or other postsecondary institutions, needed to pursue a career pathway
			 that leads to postsecondary credentials and high-demand jobs; and
				(7)adult basic education and integrated basic
			 education and training for low-skilled adults that are tied to employer
			 workforce needs, hosted at community colleges or at other sites, to prepare
			 individuals for jobs that are in demand in a local workforce investment
			 area.
				(f)Coordination of
			 Federal administrationThe Secretary of Labor shall administer
			 this section in coordination with the Secretary of Education, the Secretary of
			 Health and Human Services, and other appropriate agency heads, to ensure the
			 effective implementation of this section.
			7.General
			 requirements
			(a)Labor standards
			 and protectionsActivities provided with funds made available
			 under this Act shall be subject to the requirements and restrictions, including
			 the labor standards, described in section 181 of the Workforce Investment Act
			 of 1998 (29 U.S.C. 2931) and the nondiscrimination provisions of section 188 of
			 such Act (29 U.S.C. 2938), in addition to other applicable Federal laws.
			(b)ReportingThe
			 Secretary shall require the reporting of information relating to fiscal,
			 performance, and other matters that the Secretary determines is necessary to
			 effectively monitor the activities carried out with funds provided under this
			 Act. At a minimum, recipients of grants or subgrants under this Act shall
			 provide information relating to—
				(1)the number of
			 individuals participating in activities with funds provided under this Act and
			 the number of such individuals who have completed such participation;
				(2)the expenditures
			 of funds provided under this Act;
				(3)the number of jobs
			 created pursuant to the activities carried out under this Act;
				(4)the demographic
			 characteristics of individuals participating in activities under this Act;
			 and
				(5)the performance
			 outcomes for individuals participating in activities under this Act,
			 including—
					(A)for adults
			 participating in activities funded under section 4 performance on indicators
			 consisting of—
						(i)entry into
			 unsubsidized employment;
						(ii)retention in
			 unsubsidized employment; and
						(iii)earnings in
			 unsubsidized employment;
						(B)for low-income
			 youth participating in summer employment activities under sections 5 and 6
			 performance on indicators consisting of—
						(i)work
			 readiness skill attainment, using an employer-validated checklist;
						(ii)placement in or
			 return to secondary or postsecondary education or training, or entry into
			 unsubsidized employment;
						(C)for low-income
			 youth participating in year-round employment activities under section 5 or in
			 activities under section 6 performance on indicators consisting of—
						(i)placement in or
			 return to postsecondary education;
						(ii)attainment of a
			 secondary school diploma or its recognized equivalent;
						(iii)attainment of an
			 industry-recognized credential; and
						(iv)entry into
			 unsubsidized employment, retention, and earnings as described in subparagraph
			 (A); and
						(D)for unemployed,
			 low-income adults participating in activities under section 6—
						(i)entry into
			 unsubsidized employment, retention, and earnings as described in subparagraph
			 (A); and
						(ii)attainment of an
			 industry-recognized credential.
						(c)Activities
			 required To be additionalFunds provided under this Act shall
			 only be used for activities that are in addition to activities that would
			 otherwise be available in the State or local workforce investment area in the
			 absence of such funds.
			(d)Additional
			 requirementsThe Secretary of Labor may establish such additional
			 requirements as the Secretary determines may be necessary to ensure fiscal
			 integrity, effective monitoring, and appropriate and prompt implementation of
			 the activities under this Act.
			(e)Report of
			 information and evaluations to Congress and the publicThe
			 Secretary of Labor shall provide to the appropriate committees of Congress and
			 make available to the public the information reported pursuant to subsection
			 (b) and the evaluations of activities carried out with the funds reserved under
			 section 3(b).
			8.DefinitionsIn this Act:
			(1)Chief elected
			 officialThe term chief elected official means the
			 chief elected executive officer of a unit of local government in a local
			 workforce investment area or in the case in which such an area includes more
			 than one unit of general government, the individuals designated under an
			 agreement described in section 117(c)(1)(B) of the Workforce Investment Act of
			 1998 (29 U.S.C. 2832(c)(1)(B)).
			(2)Industry-recognized
			 credentialThe term industry-recognized credential
			 means such a credential within the meaning of section 3 of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2302).
			(3)Local workforce
			 investment areaThe term local workforce investment
			 area means such area designated under section 116 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2831).
			(4)Local workforce
			 investment boardThe term local workforce investment
			 board means such board established under section 117 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2832).
			(5)Low-income
			 youth
				(A)In
			 generalThe term low-income youth means an
			 individual who is not younger than age 16 and not older than age 24 and is an
			 individual described in subparagraph (B) or (C).
				(B)Eligible
			 youthFor purposes of this paragraph, an individual described in
			 this subparagraph—
					(i)meets the
			 definition of a low-income individual provided in section 101(25) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801(25)), except that—
						(I)States and local
			 workforce investment areas, subject to approval in the applicable State plans
			 and local plans, may increase the income level specified in subparagraph (B)(i)
			 of such section to an amount not in excess of 200 percent of the poverty line
			 for purposes of determining eligibility for participation in activities under
			 section 5; and
						(II)eligible entities
			 described in section 6(b), subject to approval in the applicable applications
			 for funds, may make such an increase for purposes of determining eligibility
			 for participation in activities under section 6; and
						(ii)is
			 in one or more of the categories specified in section 101(13)(C) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801(13)(C)).
					(C)Youth eligible
			 for school lunchesFor purposes of this paragraph, an individual
			 described in this subparagraph receives or is eligible to receive a free or
			 reduced price lunch under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.).
				(6)Outlying
			 areaThe term outlying area means the United States
			 Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana
			 Islands, and the Republic of Palau (except during any period for which the
			 Secretary of Labor determines that a Compact of Free Association is in effect
			 and provides for Federal assistance for education or training).
			(7)Poverty
			 lineThe term poverty line means a poverty line as
			 defined in section 673 of the Community Services Block Grant Act (42 U.S.C.
			 9902), applicable to family of the size involved.
			(8)Unemployed,
			 low-income adultThe term unemployed, low-income
			 adult means an individual who—
				(A)is age 18 or
			 older;
				(B)is without
			 employment and is seeking assistance under this Act to obtain employment;
			 and
				(C)meets the
			 definition of a low-income individual specified in section 101(25) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801(25)), except that—
					(i)States and local
			 entities described in section 4(d)(1)(A), subject to approval in the applicable
			 State plans and local plans described in section 4, or a State agency or
			 agencies described in section 4(d)(1)(B), subject to approval in the State plan
			 described in section 4, may increase the income level specified in subparagraph
			 (B)(i) of such section 101(25) to an amount not in excess of 200 percent of the
			 poverty line for purposes of determining eligibility for participation in
			 activities under section 4; and
					(ii)eligible entities
			 described in section 6(b), subject to approval in the applicable applications
			 for funds, may make such an increase for purposes of determining eligibility
			 for participation in activities under section 6.
					(9)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, and the Commonwealth of Puerto Rico.
			
